IN THE SUPREME COURT OF THE STATE OF DELAWARE

  RICHARD O. PARKER,                    §
                                        §
        Defendant Below-                §   No. 171, 2017
        Appellant,                      §
                                        §
        v.                              §   Court Below—Superior Court
                                        §   of the State of Delaware
  STATE OF DELAWARE,                    §
                                        §   Cr. ID 70018690DI (N)
        Plaintiff Below-                §
        Appellee.                       §

                           Submitted: October 23, 2017
                            Decided: October 25, 2017

                                    ORDER

      This 25th day of October 2017, it appears to the Court that, on October 10,

2017, the Chief Deputy Clerk issued a notice to the appellant to show cause why his

appeal should not be dismissed for his failure to file his opening brief on appeal.

The appellant failed to respond to the notice to show cause within the required ten-

day period. Dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                BY THE COURT:

                                /s/ Karen L. Valihura
                                       Justice